Per Curiam.
{¶ 1} In June 2001, appellant, Nawaz Ahmed, an inmate at Mansfield Correctional Institution, filed a complaint in the Court of Appeals for Belmont County against appellees, Belmont County Probate Judge J. Mark Costine, Probate Court Chief Deputy Clerk Jayme Strauss, Deputy Clerk Shirley Jenewein, and Edward Sustersic, an attorney who had been appointed conservator of Ahmed’s estate. In his lengthy complaint, Ahmed requested a writ of mandamus ordering appellees to include various documents in the case record for appeal and writs of mandamus and prohibition to remedy various alleged errors in the probate-court proceedings. Ahmed further requested a declaratory judgment and injunctive relief.
{¶ 2} On June 16, 2003, in a separate case, the court of appeals affirmed the probate court’s orders denying Ahmed’s request to terminate the conservator-ship. In re Conservatorship of Ahmed, Belmont App. Nos. 01-BA-13 and 01-BA-48, 2003-Ohio-3272, 2003 WL 21442314.
{¶ 3} On March 15, 2004, the court of appeals dismissed Ahmed’s complaint for writs of mandamus and prohibition.
{¶ 4} We affirm the judgment of the court of appeals because “ ‘[njeither prohibition nor mandamus will issue if appellant[ ] ha[s] an adequate remedy in the ordinary course of law.’ ” State ex rel. Denton v. Bedinghaus, 98 Ohio St.3d 298, 2003-Ohio-861, 784 N.E.2d 99, ¶ 27, quoting State ex rel. Hummel v. Sadler, 96 Ohio St.3d 84, 2002-Ohio-3605, 771 N.E.2d 853. ¶ 21.
Nawaz Ahmed, pro se.
Frank Pierce, Belmont County Prosecuting Attorney, and Robert W. Quirk, Assistant Prosecuting Attorney, for appellee Judge Costine.
{¶ 5} Ahmed had an adequate legal remedy by App.R. 9 to correct any material omissions from the probate court record. State ex rel. Atkins v. Hoover, 97 Ohio St.3d 76, 2002-Ohio-5313, 776 N.E.2d 99, ¶ 5. Ahmed also had adequate remedies by delayed appeal and motion for relief from judgment to raise his claim that he did not receive sufficient notice of a judgment he sought to appeal. State ex rel. Gadsden v. Lioi (2001), 93 Ohio St.3d 574, 575, 757 N.E.2d 355. Finally, Ahmed had an adequate remedy by appeal of the various probate-court orders he challenges in his complaint.
{¶ 6} Therefore, the court of appeals properly dismissed Ahmed’s complaint.
Judgment affirmed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.